Citation Nr: 1227389	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder with dizziness. 

2.  Entitlement to a compensable rating for radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to December 1988. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned in December 2008.  A transcript of that hearing is in the claims file.

In February 2009, the Board reopened the service connection claim for a cervical spine disorder with dizziness, and remanded it for further development, as well as the evaluation of the Veteran's service-connected lumbar spine disability. 

During the course of the remand, the Appeals Management Center (AMC) assigned a 20 percent rating for the Veteran's lumbar spine disability effective September 30, 2009 by way of rating decision dated in April 2010.  

In November 2010, the Board denied increased ratings for the Veteran's service-connected lumbar spine disability and again remanded the service connection claim for a cervical spine disorder with dizziness.  It also remanded the issue of whether a separate rating was warranted for any neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.  These claims now return to the Board for appellate review. 

In a February 2012 rating decision, the AMC granted a separate noncompensable evaluation for left lower extremity radiculopathy.  Because this increased rating does not represent a grant of the maximum benefits allowable, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a relationship between the Veteran's current disability of the cervical spine and the neck pain he experienced during active military service. 

2.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected lumbar spine disability caused or aggravated his cervical spine disability.

3.  The Veteran's left lower extremity radiculopathy is manifested by transitory sensory involvement with no objective findings of decreased sensation, decreased motor function, or any neurological abnormalities. 


CONCLUSIONS OF LAW

1.  A disability of the cervical spine with dizziness was not incurred in or aggravated by active service, may not be presumed to have been incurred in or aggravated by active service, and was not caused or aggravated by the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a compensable rating for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, and 4.124a, Diagnostic Code 8520 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a November 2004 letter informed notified the Veteran of the basic elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Correspondence sent with a May 2006 statement of the case provided the criteria for assignment of an effective date and disability rating in the event of award of the benefit sought.  See Dingess, 19 Vet. App. at 484.  This was followed by readjudication in March and September 2008 supplemental statements of the case (SSOC's).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Moreover, since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess, supra.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

With regard to the evaluation of the Veteran's radiculopathy of the left lower extremity, in order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, all notice required under the VCAA was provided in a May 2008 letter which was followed by readjudication of this claim in SSOC's dated in September 2008, April 2010, and February 2012, as well as in the February 2012 rating decision.  See Mayfield, 499 F.3d at 1323.  Accordingly, the Board concludes that the duty to notify was satisfied with regard to the increased rating claim. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and service personnel records are in the claims file.  The RO has obtained VA and private treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the hearing before the undersigned.  Social Security Administration (SSA) decisions dated in July 2003 and May 2009 are also in the file.  Correspondence from SSA to VA dated in June 2009 reflects that SSA was unable to locate the Veteran's medical records.  The Veteran was notified of this fact in the April 2010 SSOC.  There is also an August 2008 VA memorandum in the claims file making a formal finding of unavailability of the Veteran's SSA records.  Thus, the Board concludes that further efforts to obtain any outstanding SSA records would be futile.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, with regard to increased rating claims, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with regard to the Veteran's service connection claim, an appropriate VA examination was performed in December 2010.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and discussed pertinent medical records therein, obtained a reported history from the Veteran, recorded all relevant clinical findings, and provided a complete rationale for the opinion which is grounded in and consistent with the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

With regard to the evaluation of the Veteran's left lower extremity radiculopathy, a VA examination was performed most recently in December 2010.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and discussed pertinent medical evidence therein, performed a neurological examination of the Veteran, recorded all relevant clinical findings, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's radiculopathy since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Stegall Considerations

These claims were remanded twice by the Board for further development, as noted above.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board finds that there has been substantial compliance with its remand directives.  In its February 2009 remand, the Board instructed the agency of original jurisdiction (AOJ) to send the Veteran a letter requesting him to submit or authorize VA to obtain private records from a doctor H.D. dating from December 2008 (the Board notes that earlier private treatment records from Dr. H.D. are in the file).  This letter was sent to the Veteran in April 2009.  The AOJ was also instructed to request the Veteran to provide all SSA records in his possession concerning his claims for benefits.  A letter requesting these records was sent to the Veteran in June 2009.  The Board further instructed the AOJ to request the Veteran to clarify the dates of treatment and location of the VA pain clinic where he reported treatment at a VA examination.  The AOJ accordingly sent the Veteran a June 2009 letter requesting this information.  Records of the Veteran's treatment at the VA pain clinic dated in 2010 have been obtained.  

Pursuant to the Board's November 2010 remand directives, an adequate VA nexus opinion concerning the Veteran's cervical spine disability and a VA neurological examination with regard to the Veteran's lumbar spine were obtained in December 2010.  

As such, the Board finds that there has been at least substantial compliance with all of its remand directives with regard to the claims on appeal.  See id.


III. Service Connection

The Veteran contends that he is entitled to service connection for a disability of the cervical spine.  Specifically, he argues that he initially injured his neck in service and that he continued to experience neck pain since that time which was aggravated by several motor vehicle accidents (MVA's) after service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Turning to the evidence of record, a February 1987 service treatment record reflects that the Veteran reported neck pain on the right side and lower back pain, as well as ear pain and sinus problems.  He denied any trauma.  A general examination was performed, including of the head, eyes, ears, nose, and throat (HEENT), the lungs, heart, abdomen and neck.  With regard to the neck, it was noted that the Veteran had tenderness of the right trapezius to palpation, with full range of motion.  His back was also tender to palpation of the right lateral dorsi.  He was diagnosed with viral syndrome and muscle pain. 

An early March 1987 service treatment record reflects that the Veteran reported a one-week history of numbness of the left upper extremity and left lower extremity.  On a general examination, it was noted in pertinent part that the Veteran's neck was supple and that a neurological examination was within normal limits.  He was diagnosed with a muscular ache. 

Thereafter, service treatment records dated in March and April 1987 show complaints of bilateral ankle pain, shin splints, knee pain, and leg pain, but are negative for back or neck pain. 

A May 1987 service treatment record reflects a complaint of back pain "[t]his a.m." and abdominal pain.  It was also noted that the Veteran had reported urinary frequency several days earlier.  Given the fact that a history of urinary frequency several days earlier was noted, and a complaint of back pain "[t]his a.m.," this record suggests that the Veteran's back pain first manifested at this time.  This record does not state that the Veteran's back pain was associated with any injury or trauma. 

A service treatment record dated around the beginning of July 1987, reflects that the Veteran was seen for bilateral knee pain and pain in the right buttocks.  He denied a history of trauma.  On a general examination, it was noted that he had a left paraspinal muscle spasm of the cervical spine.  The treating provider concluded that the Veteran had diffuse osteopathic signs or problems (the exact word used is difficult to read) secondary to guarding due to a foot problem. 

Service treatment records dated in July and August 1987 reflect that the Veteran had low back pain, but do not mention cervical spine pain.  During this time period, the Veteran was hospitalized from mid to late July after experiencing side-effects from medication he was taking to treat pain in the back and legs.  While in the hospital, he was referred to the orthopedic clinic for a consultation.  The consultation report reflects that the Veteran had a history of leg pain and back pain for several months.  In this regard, the Veteran first noted bilateral leg pain in the anterior and posterior aspects of the calf in February 1987.  Since that time he had experienced a gradual onset of low back pain with a possible radicular component.  On examination, no abnormalities were noted except mild tenderness along the paraspinal area just to the right and left of midline and mild tenderness along the bilateral anterior tibias.  An x-ray study was within normal limits.  The treating provider diagnosed the Veteran with a mild low back strain and mild shin splints.  No mention of the Veteran's neck or cervical spine was made in this record or in any of the records associated with his hospitalization.  The discharge summary is likewise negative for cervical spine complaints or treatment.  Moreover, these records make no mention of any injury or trauma. 

An undated service treatment record reflects that the Veteran was seen for viral symptoms such as an upset stomach, headaches, and a cough.  On a general examination of the Veteran, it was noted that the Veteran's neck was tender and that he had an enlarged left anterior cervical node.  

Another undated service treatment record, most likely dated in August 1987 when viewed in context with the other service treatment records, reflects a psychiatric examination report in which it was concluded based on psychological testing that the Veteran had a tendency to convert psychological stress into physical symptoms. 

An August 1987 private treatment record, dated during the Veteran's period of active service, reflects that he reported shin splints, back pain, sinus pain, headaches, palpitations, indigestion, abdominal pain, muscle aches, difficulty with skin peeling, and blood in his stool.  He did not mention cervical spine or neck pain.  It was noted that the Veteran was having some difficulty coping with his service in the Navy and the treating provider indicated that the Veteran's symptoms might be somatic complaints associated with the stress of service.  

Service treatment records dated in September and October 1987 show that the Veteran reported low back pain and that his thoracic spine was within normal limits.  No mention was made of the Veteran's cervical spine in these records.  

A February 1988 service treatment record reflects that the Veteran was seen for back pain, and that he had complained of back pain several times.  A history of trauma during boot camp was noted.  The Veteran was diagnosed with low back pain.  There is no mention of neck or cervical spine problems in this record. 

An April 1988 service treatment record ("quarters patient form") reflects a diagnosis of back and neck pain. 

A May 1988 Medical Evaluation Board (MEB) report reflects a diagnosis of somatization disorder.  In this regard, it was noted that the Veteran had been referred for outpatient psychiatric treatment by orthopedics.  He had presented to various clinics with over fifteen different complaints, including low back pain, shin splints, dizziness, abdominal complaints, numbness in the upper extremities, earaches, sinus congestion, cramps, and painful arches.  No mention is made in this record of complaints of neck or cervical pain.  It was found that most of the Veteran's complaints were somatic or psychological rather than physical in nature.  In a rebuttal statement challenging the findings of the MEB, the Veteran stated that his symptoms occurred in boot camp following an injury to his back.  He stated that he initially received treatment for his back and legs, but the pain nevertheless continued and progressed to his neck and his knee caps, and then he began experiencing numbness in his legs and arms.  The MEB responded to the Veteran's rebuttal statement by reconfirming its finding of somatization disorder. 

A private treatment record dated in early August 1988, while the Veteran was on active duty, reflects that the Veteran "still ha[d] pain in his neck and lower back."  The Veteran related that the Navy had been trying to give him a medical discharge and told him that he had psychosomatic disease.  It was noted that the Veteran had a "fine resting tremor" which appeared to be hereditary as the Veteran's brother had a similar tremor.  The Veteran had brought x-rays from his private chiropractor which showed a good preservation of disc spaces with good alignment and without scoliosis, lordosis, or other abnormalities.  The treating provider did not specify whether the x-ray study included the Veteran's cervical spine. 

Another August 1988 private treatment record reflects that, while still on active duty, the Veteran sought a "second opinion regarding various complaints arising from an injury in March of 1987."  Specifically, the Veteran reported that he had injured his back during physical training exercises.  He tried alleviating his symptoms by stretching a towel between his arms and bending backward, at which time someone came up behind him and pulled him to the ground.  As a result, he "immediately developed severe neck and low back pain."  The Veteran stated that he was sent to the hospital and that x-rays of his spine showed no significant findings.  He was referred to an orthopedic surgeon who also found "nothing wrong."  The Veteran currently complained of intermittent neck and low back pain extending into all of his extremities and associated with intermittent parasthesias affecting all four extremities.  He also reported frequent "tension type" headaches and intermittent disequilibrium which he attributed to inner ear infections.  He stated that his neck was frequently stiff and that he had to turn it and stretch it for relief.  He received treatment from a chiropractor who manipulated his neck and back, which transiently alleviated the Veteran's symptoms.  The Veteran denied experiencing such symptoms prior to the March 1987 injury.  However, he did have a long history of tremulousness of the extremities which tended to increase when he was under stress, and his brother and father had similar tremors.  On examination, the neck had a full range of motion.  There was some bilateral cervical paraspinous tenderness to light palpation, but no spasm was evident.  An Adson's maneuver produced symptoms bilaterally, but more prominently on the right.  However, there was no associated decrease in the radial pulse or supraclavicular bruit.  The treating physician concluded that the Veteran had sustained a hyperextension injury to the neck and lumbar spine in March 1987.  The physician found that the neurological examination revealed no specific abnormalities, although the Veteran did have a "subjectively positive" Adson's test bilaterally.  The physician concluded that the Veteran's symptoms were musculoskeletal in origin and also partially psychogenic. 

After separation from active service, in December 1988, the Veteran submitted a service connection claim for a back injury, but not for his neck or cervical spine.  In a June 1989 statement in support of this claim, the Veteran asserted that his lower back and neurological conditions should be service connected.  Again, he did not mention his neck or cervical spine. 

A May 1989 private treatment record reflects a diagnosis of lumbar intervertebral disc syndrome with radiculopathy.  The Veteran also reported neck pain and headaches at this time 

At a September 1989 hearing before a Decision Review Officer (DRO), the Veteran stated that his in-service injury was mostly to the lower back, but that he also "had a little thing up in the top of [his] neck when [he] would turn to the left or right."  He further stated that he received therapy for his back but not his neck. 

In an August 1990 report of medical examination, the Veteran stated that he had back and neck pain, with pain radiating into his legs, shins, shoulders, and knees.  

At a September 1990 VA orthopedic examination, the Veteran reported back pain radiating to the knees and behind the knees, and occasional tremors of the hands.  However, there is no mention of neck pain or stiffness in this record. 

Chronologically, the next medical record in the file is a July 1993 private treatment record showing that the Veteran had been in an MVA earlier that month and within hours of the collision noted lower cervical and upper thoracic pain.  According to this record, the Veteran related that he had sustained a hyperextension injury to the thoracolumbar spine during active service when he "caught his arm on a bunk and fell backwards."  He was treated for shin splints and high arches as it was thought at the time that such treatment would improve his back.  He believed that rest and time were responsible for the improvement in his back.  Since that time, the Veteran had experienced low back stiffness and aches.  He made no mention of a history of cervical spine pain.  It was noted that "[c]omparatively, since the [MVA], pain start[ed] in the upper thoracic/shoulder regions and travel[ed] up to the cervical spine.  Previously, [the Veteran's] low back pain might encompass the full lumbar area to the [thoracolumbar] region."  The Veteran was diagnosed, in relevant part, with a cervical strain or sprain with cervicobrachial and cervicocranial syndromes. 

A July 1993 private x-ray study of the cervical spine revealed no evidence of a fracture or degenerative disc disease.  The only abnormality visualized was a mild scoliosis.  

A March 1994 private treatment record reflects that the Veteran reported injuring his back at work the day before when bending down and trying to pick up an object.  He related that prior injuries included an MVA in July 1993 which injured his neck, shoulder, mid and lower back.  He also reported a lower back injury during active service.  He stated that he was unsure whether his symptoms reflected an aggravation of his previous injury but related that the pain was in a somewhat different location as it was located in the lower thoracic area rather than the lower lumbar area.  The July 1993 x-rays (discussed in the preceding paragraph) were reviewed and it was noted that with regard to the cervical spine there was a distinct alteration of the cervical lordotic curvature with a reversal of the cervical curve in segments 1, 2, 3, and 4 of the cervical spine.  Considerable biomechanical stress was noted in this area.  The treating provider concluded that there were "numerous mild congenital appearing faults at the cervical spine [and] biomechanical instability in the cervical spine due to reversal of [the] cervical curve."  

An August 1998 VA examination report associated with a previous claim for service connection reflects that the Veteran gave a history of neck pain since March 1987.  The VA examiner stated that he had been asked to render an opinion as to whether the Veteran's cervical spine disability was related to complaints of a stiff neck during active service or due to the July 1993 MVA.  The examiner concluded that it was likely the Veteran's current cervical spine disability was related to complaints of a stiff neck during service, which was exacerbated by the July 1993 MVA.  The examiner provided no rationale in support of this opinion. 

Private treatment records dated in February and March 1999 show that the Veteran was in another MVA in late January 1999 in which his car was struck on the right rear end by another vehicle.  He subsequently developed neck and back pain.  A February 1999 private MRI study of the cervical spine revealed bulges at the C3-C4, C4-C5, and C5-C6 levels.  There was evidence of cervical spasm.  It was also noted that there was loss of the normal cervical lordosis which appeared reversed, but this finding was not included in the interpreter's final impression, suggesting that it was not considered a pathology. 

A July 1999 private treatment record reflects diagnoses of a cervical sprain and strain with cervical disc syndrome, weakness of the bilateral upper extremities which was worse on the left, and parasthesias into the C5, C6 and C7 dermatomes in the upper extremity.  The treating physician, M.B., a doctor of osteopathy, stated that he believed the Veteran's injuries to the cervical spine were causally related to the January 1999 MVA.  

An October 2001 private medical examination report authored by the same doctor of osteopathy, M.B., reflects that the Veteran was in another MVA in April 2000 and reported neck pain and back pain, among other symptoms.  It was noted that the Veteran had been in an MVA in 1999 at which time he injured his cervical spine and back, but that his symptoms had been resolving prior to this most recent accident, which had severely aggravated them. 

A January 2002 letter also authored by Dr. M.B. states that the Veteran requested him to review records reflecting an injury sustained in the U.S. Navy.  The physician noted that the Veteran did suffer a cervical spine injury in June 1988, and that a neurological evaluation performed in August 1988 included positive objective findings during an Adson's test.  It was also noted that an MRI of the cervical spine had been suggested and that weakness of the upper extremities and decreased neurological findings were observed.  The physician concluded that the Veteran sustained injuries to the cervical spine during active service. 

The claims file contains an undated statement in which the Veteran apparently requested his private physician to write a letter in support of a previous claim for a cervical spine disability.  The Veteran drafted the letter himself.  Thus, although it refers to him in the third person, clearly it is the Veteran's own statement and not an opinion by a medical professional.  In the statement or draft letter, the Veteran noted that service treatment records dated in February 1987, March 1987, July 1987, and January 1988 reflect numerous occasions when his neck was examined to determine whether it was supple, and that it was found not to be supple in February 1987 and January 1988.  Thus, the Veteran concluded that medical personnel were aware of a "neck problem" during service.  The Veteran also noted the May 1988 service treatment record reflecting numbness on the left side of the body and tremors in the upper extremities, and the MEB report showing complaints of numbness in the upper extremities.  The Veteran also referred to the August 1988 private consultation in which he described his "hyperextension" injury.  He concluded that his cervical spine disability had its onset during active service and was predisposed to subsequent injuries sustained in three car crashes and a work-related injury which had aggravated the already-existing cervical spine disability stemming from active service.  

In an August 2007 VA examination report, a VA doctor opined after conducting a detailed review of pertinent records in the claims file and a thorough examination of the Veteran that there was no objective evidence of a cervical spine injury during active service.  The examiner noted that the subjective symptoms elicited by the August 1988 Adson's maneuver had not been correlated with any objective neurological findings, and that such symptoms would have been elicited irrespective of neurological problems by virtue of the "rather extreme" extension of the arm and lateral bending of the neck which this test involves.  Indeed, the examiner observed that because there was no associated decrease in the radial or supraclavicular bruit, as noted in the August 1988 private treatment record, the Adson's test was in fact objectively negative.  Although the examiner later referred to the Adson's test as the "Andron's maneuver," the examiner was clearly referring to the August 1988 Adson's test given the context of his discussion, and indeed had referred to this test by its correct name earlier in the examination report when discussing the August 1988 private treatment record (there is no other mention made of an "Andron's maneuver" in the August 2007 VA examination report).  

In the December 2010 VA examination report, the examiner concluded after a detailed review of the claims file and an examination of the Veteran that it was less likely as not that his current cervical spine disability was caused or aggravated by active service.  The examiner explained that based on a review of the medical records, medical literature, and his own clinical experience as a physician, the Veteran had neck complaints during service but no objective findings, which was clearly noted in the August 1988 neurological examination.  The examiner also noted that the Veteran did not complain of neck pain after 1989 until he was seen following the July 1993 MVA.  At that time, no pre-existing cervical spine condition was noted, although the Veteran's pre-existing low back problems were documented.  Thus, the examiner concluded that the Veteran's current cervical spine disability was a result of multiple MVA's over the years and not the result of the neck injury in service.  The examiner further stated that current medical knowledge did not support a finding that the Veteran's service-connected low back disability could have aggravated his cervical spine disability.

Based on the evidence discussed above, the Board concludes that the Veteran did not sustain an injury to the cervical spine during service, and that a chronic disability of the cervical spine did not manifest at that time.  In this regard, the service treatment records reflect numerous orthopedic complaints and rarely mention the Veteran's neck or cervical spine.  Rather, with rare exceptions, they reflect repeated complaints of back pain and leg pain, as well as other orthopedic problems, and only on a few occasions reference neck pain.  Further, although a history of trauma in boot camp was noted in the February 1988 service treatment record with regard to the Veteran's back, no mention is made in the service treatment records of an injury to the cervical spine.  When the Veteran reported neck pain in February 1987, he denied any trauma.  Most significantly, the July 1987 orthopedic consultation report, which is dated after the Veteran's alleged March 1987 injury (as reported by him in the August 1988 private treatment record), contains a thorough discussion of the Veteran's orthopedic problems and is silent for cervical spine problems or for any trauma.  Rather, it states that the Veteran developed low back pain gradually after first experiencing pain in the legs and calves.  Although the January 2002 record authored by Dr. M.B. states that the Veteran sustained a cervical spine injury in June 1988, there is no service treatment record documenting such an injury at this time, and this date is in conflict with the March 1987 date the Veteran had reported during service.  Thus, the Board does not find it credible that the Veteran injured his cervical spine in June 1988.

The Board has also considered the Veteran's statements asserting that he injured his cervical spine in service.  Unfortunately, the Board does not find them to be credible.  When he first reported back pain in May 1987 he did not mention any trauma and, as discussed above, the service treatment records do not document any injuries to the cervical spine.  Moreover, the neck injury described by the Veteran in the August 1988 private treatment record is inconsistent with the injury he later described in the July 1993 private treatment record.  In the August 1988 service treatment record, the Veteran stated that his neck was injured when he was stretching his back with a towel and another service member pulled the Veteran down to the ground with the towel, causing a "hyperextension" injury.  In the July 1993 record, reflecting treatment for cervical spine and back pain following an MVA, the Veteran stated that he had caught his arm on a bunk and fell backwards.  These two accounts are markedly different and indicate that the Veteran was not being credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

Moreover, the Veteran's account of being hospitalized in the August 1988 private treatment record is not consistent with the service treatment records.  Specifically, the Veteran related that he was "rushed to the hospital" after developing severe neck pain following his alleged in-service injury.  However, the service treatment records show that he went to the hospital in July 1987 due to side effects from medication he was taking to treat various orthopedic problems.  The Veteran did not complain of cervical spine pain at this time and there is no mention of an acute injury in these records.  Indeed, service treatment records dated in July and August 1987 are negative for neck pain although they reflect numerous complaints of back pain. 

Perhaps most tellingly, the Veteran stated in the July 1993 private treatment record that he had injured the thoracolumbar spine during service, but not his neck.  Indeed, while he reported a history of low back pain which had been present ever since active service, he related no such history with regard to his neck pain, but rather stated that its onset occurred following the MVA.  

Given the significant inconsistency in the foregoing evidence, the Board does not find it credible that the Veteran sustained an acute injury to the neck during service.  See Caluza, 7 Vet. App. at 511.

The Board has also considered the notations of neck pain in the service treatment records and in the private treatment records dated in the first year or two following separation from service.  However, the Board finds that they do not establish objective or chronic pathology of the cervical spine.  The only objective finding is reflected in the July 1987 service treatment record, which showed a finding of a left paraspinal muscle spasm of the cervical spine.  The Veteran's complaints thereafter were only subjective in nature with no correlated objective findings.  Indeed, the July 1987 orthopedic consultation report reflects that an x-ray study of the spine was normal.  Likewise, the August 1988 private treatment record shows that x-ray studies of the spine which the Veteran brought with him were negative for abnormalities. 

Further, the Veteran's complaints of upper extremity numbness and weakness during service do not establish neurological abnormalities associated with pathology of the cervical spine.  In this regard, when the Veteran reported left upper extremity and left lower extremity weakness in the March 1987 service treatment record, a neurological examination was performed which was found to be normal.  The private treatment records dated in August 1988 reflect that the Veteran's tremors were hereditary and thus not related to the cervical spine.  Although the August 1988 private treatment record reflected a "subjectively positive" Adson's test, the treating provider noted that there was no associated decrease in the radial pulse or supraclavicular bruit, and that the neurological examination revealed no specific abnormalities, notwithstanding the subjectively positive Adson's test.  As the VA examiner noted in the August 2007 VA examination report, this Adson's test was actually negative, and the Veteran's subjective symptoms were simply indicative of the discomfort anyone might experience during this test.  Accordingly, the Board concludes that the preponderance of the competent evidence weighs against a finding that the Veteran had neurological problems in service associated with pathology of the cervical spine.  

The Veteran has also argued that the fact that his neck was examined on many occasions during service and generally found to be "supple" indicates that he was having ongoing neck problems requiring physical examinations.  In fact, the service treatment records show that his neck was checked as a routine matter during general examinations which included an examination of the head, eyes, ears, nose, and throat, lungs, heart, and abdomen, and which were performed even when the Veteran did not have orthopedic complaints.  For example, an undated service treatment record shows that the Veteran reported viral symptoms including an upset stomach, headaches, and a cough.  A general examination was performed, including an examination of the neck, which was tender and had an enlarged left anterior cervical node.  However, the treating provider did not diagnose any pathology of the neck but rather diagnosed the Veteran with a virus.  Indeed, the fact that the Veteran's neck was checked as a normal part of general examinations and often found to be supple simply reinforces a finding that the Veteran did not have any significant or ongoing cervical spine problems during service. 

Finally, both Navy medical personnel and the Veteran's civilian treating providers concluded that the Veteran's symptoms had a psychological overlay.  As discussed above, based on psychological testing and the fact that no associated objective pathology was found with regard to most of the Veteran's orthopedic complaints, he was diagnosed with a somatization disorder in the MEB report.  These records constitute probative evidence that the Veteran's subjective neck pain during service was psychological rather than physiological in nature. 

In sum, based on the foregoing, the Board finds that the Veteran did not sustain an acute injury to the neck during service.  Further, although a one-time notation of a cervical spine spasm was documented in February 1987, toward the beginning of the Veteran's service, subsequent service treatment records are negative for findings of objective pathology of the cervical spine.  Rather, they show that x-rays of the spine were normal during this time, and that the Veteran's complaints were mostly psychological rather than physical in nature.  Thus, the Board finds that a chronic disability of the cervical spine did not manifest during active service. 

The post-service treatment records further weigh against a relationship between the Veteran's current cervical spine disability and his period of service.  They show that the Veteran did report neck pain in May 1989 and August 1990 private treatment records, and also stated at a September 1989 DRO hearing that he had a little neck pain when he turned his head to the right or left.  However, the only diagnosis during this time period was lumbar intervertebral disc syndrome, and the Veteran made no mention of neck pain at a September 1990 VA orthopedic examination, although he reported back and knee pain, as well as tremors in his hands.  This evidence indicates that the Veteran's neck pain was not chronic or significant as he often did not report it when he otherwise had an incentive to do so and when he reported a number of other orthopedic symptoms.  

Most significantly, there is a roughly three-year gap between the August 1990 private treatment record reflecting a complaint of neck pain and the July 1993 private treatment record showing a complaint of cervical spine pain following an MVA.  In that record, the Veteran reported injuring his thoracolumbar spine during service and that he had experienced low back stiffness and aches since that time, but made no mention of a prior history of a neck injury or prior cervical spine problems.  This record constitutes probative evidence that the Veteran did not have ongoing symptoms involving his cervical spine following service, given the fact that he mentioned a history of low back pain following an in-service injury and yet did not mention a history of cervical spine problems or prior injury to the cervical spine.  Thus, as found in the December 2010 VA examination report, the Veteran's previous neck pain had likely resolved by this time.  As such, the Board does not find it credible that the Veteran experienced a continuity of cervical spine problems during the years between his separation from active service and his first post-service MVA.  See Caluza 7 Vet. App. at 511; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Also significant is the fact that no pathology of the cervical spine is documented until the July 1993 private x-ray study following his first motor vehicle accident, at which time only a mild scoliosis was found with no evidence of a fracture or degenerative disc disease.  This record indicates that the Veteran's cervical spine did not show any trauma-related pathology, as might be expected from a chronic cervical spine disability resulting from an injury during service.  Moreover, the March 1994 private treatment record indicates that the Veteran only had congenital abnormalities of the cervical spine at this time, including reversal of the cervical curve, rather than abnormalities indicative of prior trauma.  This finding is supported by the February 1999 private MRI study, which shows that reversal of the cervical lordosis was not included in the interpreting physician's final impression of the visualized pathology of the cervical spine, strongly suggesting that reversal of the cervical curve was not considered pathological in nature. 

Finally, it was not until after the Veteran's January 1999 MVA, as a result of which he developed neck and back pain, that disc bulges were visualized in the cervical spine as well as a cervical spasm.  In this record, the treating provider stated that the Veteran's injuries to the cervical spine were causally related to the January 1999 MVA.  No mention was made of a prior history of cervical spine problems, suggesting that his earlier cervical spine pain had resolved.  

Thus, the post-service private treatment records strongly weigh against a finding that any current disability of the cervical spine is related to the Veteran's transient complaints of neck pain during service.  Rather, they show that the Veteran did not develop chronic cervical spine problems or objective pathology of the cervical spine until he sustained injuries to the cervical spine in three MVA's in July 1993, January 1999, and April 2000, and in a work-related injury in March 1994. 

The Board acknowledges the January 2002 letter by M.B., the Veteran's private doctor of osteopathy, which states that the Veteran sustained injuries to the cervical spine during active service based on his reported history of an injury in the August 1988 private treatment record, the weakness in his upper extremities, the positive Adson's test, and the "decreased neurological findings."  However, the Board finds that this opinion is of little probative value.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (holding that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim).  As explained above, no objective neurological abnormalities were found during active service, including in the August 1988 private treatment record, in which it was noted that the Adson's test was only "subjectively positive" and the treating provider explicitly stated that no objective neurological abnormalities were found.  Indeed, according to the August 2007 VA examination report, the Adson's test was not a reliable indicator of neurological abnormalities, and in fact was objectively negative since there was no associated decrease in the radial pulse or supraclavicular bruit.  

Further, for the reasons discussed above, the Board does not find it credible that the Veteran sustained an injury to the cervical spine in service, and the Veteran has neither stated nor is there a service treatment record showing that he injured his neck in June 1988, as stated by Dr. M.B.  Rather, the Veteran related in the August 1988 private treatment record that the alleged injury occurred in March 1987.

Finally, M.B. is the same doctor of osteopathy who authored the July 1999 and October 2001 private treatment records in which he stated that the Veteran's cervical spine problems were caused by the MVA's which occurred in January 1999 and April 2000.  To the extent that doctor M.B. intended to suggest in the January 2002 letter that the Veteran's current cervical spine disability was related to service, he did not account for or reconcile his earlier findings in concluding that the Veteran had a cervical spine injury stemming from active service.  

Accordingly, the Board must discount the probative value of Dr. M.B.'s January 2002 opinion, and finds that it is outweighed by the December 2010 VA opinion finding against a nexus to service, as well as the extensive evidence of record, among which is Dr. M.B.'s own treatment records, showing that the Veteran's current cervical spine disability was caused by three post-service motor vehicle accidents and a work-related injury in his civilian job. 

The Board has also considered the August 1998 VA examination report, in which the examiner opined that it was likely the Veteran's current cervical spine disability was related to complaints of a stiff neck during service, which was exacerbated by the July 1993 MVA.  However, because the examiner provided no rationale in support of this opinion and did not account for the Veteran's cervical spine injury in the July 1993 post-service MVA, it cannot be accorded any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions).  

The Board acknowledges the Veteran's contention that although he sustained further injuries to the cervical spine after his separation from service, he also has a cervical spine disability which was incurred in active service and aggravated by the post-service injuries.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, the Veteran does not have the medical training or expertise to make a competent determination as to whether there is a relationship between his current cervical spine disability and his neck pain in service, to include whether he had neurological problems during service indicative of a cervical spine disorder.  The Board finds that such a determination is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion with regard to a relationship to service carries little weight and is outweighed by the findings to the contrary by the August 2007 and December 2010 VA examiners, who are medical professionals that considered the Veteran's statements and the pertinent evidence of record and did not find such a relationship.  See id.  

To summarize, the Board finds that while the Veteran had occasional complaints of neck pain during active service and in the first year or two thereafter, these complaints were transient and were among a host of symptoms which medical professionals at the time were unable to correlate with objective pathology and which were found to have a psychological rather than physiological basis.  No pathology of the cervical spine was diagnosed at the time, and any intermittent neck pain had resolved prior to the July 1993 MVA.  Further, no objective abnormalities of the cervical spine were found until after the Veteran's first post-service MVA in July 1993, and competent evidence of record, including the December 2010 VA examination report, shows that the Veteran's current cervical spine disability was caused by the July 1993 MVA and two additional MVA's in January 1999 and April 2000, as well as by a March 1994 work-related injury.  Accordingly, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's current cervical spine disability and associated dizziness and his period of service.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, a relationship to service).  As such, service connection must be denied on a direct basis.  

Because the Veteran's degenerative disc disease of the cervical spine did not manifest to a compensable degree within the first year following service separation, and indeed is not shown until the February 1999 private MRI, service connection also cannot be established on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Finally, the Board has also considered the issue of whether the Veteran's service-connected lumbar spine disability caused or aggravated his disability of the cervical spine.  In this regard, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the Veteran.

Here, there is no competent opinion from a medical professional supporting a relationship between the Veteran's lumbar spine disability and his cervical spine disability, either by way of causation or aggravation.  Moreover, in the December 2010 VA examination report, the VA examiner stated that based on a review of the medical literature, his own clinical expertise, an examination of the Veteran, and a review of the claims file, that current medical knowledge did not support a relationship between these two disabilities.  The Veteran's own opinion in this regard is not competent as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  As such, the Veteran's opinion is outweighed by the findings of the December 2010 VA examiner.  Therefore, service connection cannot be established on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a disability of the cervical spine with associated dizziness must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

II. Increased Rating

The Veteran contends that he is entitled to a separate compensable rating for neurological abnormalities associated with his service-connected lumbar spine disability.  For the reasons that follow, the Board concludes that a compensable rating is not warranted.  The Board notes that the issue of entitlement to a higher rating for the Veteran's lumbar spine disability was addressed by the Board in its November 2010 decision and is no longer before the Board. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In its February 2012 rating decision, the AMC found that the Veteran had radiculopathy of the left lower extremity based on a September 2001 private EMG study and a assigned a noncompensable rating under DC 8520 for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.  The AMC further found that a neurological condition had not been established for the right lower extremity during the pendency of this claim.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic Codes 8510 to 8530 (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that objective neurological abnormalities associated with the Veteran's lumbar spine disability have not been established during the pendency of this claim, and thus a separate compensable rating is not warranted.  In this regard, a March 2005 VA examination report reflects that the Veteran reported weakness in the bilateral lower extremities with radiculopathy, as well as pain radiating down to both buttocks, the lateral thighs and calves.  The Veteran also had numbness of the toes.  No objective neurological findings were recorded in this examination.

An August 2007 VA examination report shows that no neurological abnormalities were found on examination.  Specifically, the Veteran had normal light touch sensation to a 10-gram monofilament device on skin over the thighs, knees, shins, circumference of calves, circumference of ankles, dorsum of feet, soles of feet and tips of toes.  There was normal vibration sense of both first metatarsal phalangeal joints.  A Romberg test was negative.  Cremasteric reflexes were active bilaterally.  Straight leg raising was negative bilaterally to 60 degrees and Lasegue's sign was negative.  The examiner noted that these findings indicated that the Veteran did not have lumbar or lumbosacral radiculopathy.  The examiner also observed that the Veteran's gait and posture were normal before both and after repetitive motion exercise.  

A September 2010 VA MRI study of the lumbar spine showed that the neural foramina were widely patent bilaterally and that no significant disc herniations were visualized at any level.  There was no evidence of spondylolysis or spondylolisthesis, and no evidence of spinal canal stenosis.  The interpreting physician's impression was that the Veteran had very mild degenerative disc changes at L5-S1 with no other significant abnormalities.  

The December 2010 VA examination report reflects that a sensory examination and motor examination produced no abnormal findings.  There were no affected nerves of the lower extremities and vibration, position sense, pain or pinprick, and light touch examinations were all normal for both the right and left lower extremity.  The examiner also noted that the Veteran did not have dysesthesias of the bilateral lower extremities.  After a detailed review of pertinent evidence in the claims file, including the September 2010 VA MRI, and a thorough examination, the examiner diagnosed L5-S1 radiculopathy of the left lower extremity based on a September 2001 private EMG study, and found that there was no objective evidence of a right lumbosacral radiculopathy.  The examiner did not diagnose radiculopathy of the left lower extremity based on current objective findings. 

Based on the evidence discussed above, the Board finds that there have been no current objective findings of any neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.  Although the December 2010 VA examiner diagnosed radiculopathy of the left lower extremity based on the September 2001 private EMG, this diagnosis was not based on current clinical data.  As noted above, when evaluating a disability in an increased rating claim, it is the present manifestation of the disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.  Thus, the September 2001 private EMG study cannot, by itself, be the basis for a compensable rating when current findings during the pendency of this claim were negative for neurological abnormalities.  Both the August 2007 and December 2010 VA examination reports included a review of the claims file and a thorough examination of the Veteran, and yet neither physician who examined the Veteran found evidence of a current neurological abnormality based on the examinations.  Accordingly, because no current neurological abnormalities have been found or diagnosed during the pendency of this appeal, to include of the sciatic nerve, the Board finds that a separate compensable rating is not warranted.  See 38 U.S.C.A. § 4.31 (2011(providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met); see also 38 C.F.R. § 4.124a, DC 8520. 

The Board has considered the Veteran's subjective complaints of lumbar pain radiating to the lower extremities and numbness and weakness of the legs and feet. However, while the Veteran is competent and credible with regard to his subjective complaints, as a lay person he does not have the appropriate medical background to determine whether he has neurological abnormalities associated with the lumbar spine, as this is a finding that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  The Board gives more weight to the objective findings in the VA examination reports, which were negative for neurologic abnormalities.  In this regard, VA examiners and physicians have the training and medical expertise necessary to conduct the appropriate examinations and studies to determine whether neurologic abnormalities are present and the degree of impairment they cause.  Thus, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements.  See also Layno, 6 Vet. App. at 469-71. 

The Board also notes with regard to the Veteran's subjective symptoms that under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the rating criteria for evaluating disabilities of the spine are to be applied irrespective of whether there are symptoms such as radiating pain, which are already taken into account in the General Rating Formula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011); see also 68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).  Thus, the Veteran's subjective symptoms of radiating pain have already been considered in evaluating his service-connected lumbar spine disability, which is not currently before the Board.  See 38 C.F.R. § 4.14 (providing the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided).  

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a compensable rating for radiculopathy of the left lower extremity at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment due to radiculopathy of the lower extremities.  Indeed, as discussed above, the objective clinical evidence of record has been negative for neurological abnormalities during the pendency of this claim.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the evidence does not show clinically diagnosed neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability during the pendency of this appeal.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that a comparison of the Veteran's symptoms with the schedular criteria under DC 8520 does not indicate that the Veteran's left lower extremity radiculopathy presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for radiculopathy of the left lower extremity is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a cervical spine disorder with dizziness is denied. 

Entitlement to a compensable rating for radiculopathy of the left lower extremity is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


